Citation Nr: 1015111	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969. He had additional reserve duty, the exact time period 
of which has not yet been verified.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
entitlement to the benefit sought. In January 2010, the 
Veteran testified during a videoconference hearing before the 
undersigned Acting Veterans Law Judge of the Board.  A 
transcript of his testimony is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that specific additional development of the 
claim presented is warranted before issuance of a decision in 
this matter.

Preliminarily, in addition to his verified active duty 
military service, the Veteran has indicated having had a 
subsequent period of reserve duty service. There is no 
existing information as to the dates or unit of assignment 
for this reserve duty, nor are corresponding service 
treatment records (STRs) on file. Comprehensive records 
pertaining to the Veteran's reserve duty may prove relevant 
to disposition of this appeal, inasmuch as the Veteran 
alleges having further exacerbated a left shoulder injury 
while on reserve status. Therefore, the RO should inquire 
with the Veteran   as to the dates and unit of assignment 
with regard to the identified period of reserve service. 
After receiving his response, the RO should then contact the 
records depository for that reserve unit (i.e., State 
Adjutant General for National Guard service, or other 
appropriate source) and confirm the exact dates of service, 
as well as obtain all available medical records associated 
with that service. See 38 C.F.R. § 3.159(c)(2) (2009) (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency).

There is also indication of relevant post-service private 
treatment records that    must be obtained. Through hearing 
testimony, the Veteran indicated having undergone treatment 
for left shoulder problems in 1976 by a private physician.      
The records of such treatment are not currently a part of the 
claims file. Consequently, the RO should obtain the Veteran's 
authorization and consent to attempt to acquire these 
treatment records on his behalf. See 38 C.F.R. § 3.159(c)(1) 
(2009) (pertaining to VA requests for medical records from a 
private treatment provider).

Finally, a VA examination and medical opinion is necessary 
under the circumstances of this case. The Veteran's STRs 
themselves are absent mention of relevant symptomatology. 
However, he relates having developed left shoulder problems 
during service in the occupational capacity as an ammunition 
bearer for an artillery unit, requiring him to routinely 
assist with lifting 150 pound projectiles when loading heavy 
weapons systems. The Veteran's assertions of in-service 
injury must receive due consideration as to the likely cause 
of current shoulder difficulties, including whether 
attributable to an incident of his service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of   the claimed 
disorder). Hence, a VA Compensation and Pension examination 
to determine the proper diagnosis and etiology of the 
condition claimed is warranted.
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).




Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and request that he identify the dates, as 
well as unit of assignment that correspond 
to his period of reserve duty service.       
Then follow up on the information provided 
and request copies of all personnel and 
service treatment records pertaining to 
the Veteran's reserve duty service from           
the appropriate records depository. 

2.	The RO/AMC should also request that the 
Veteran provide medical authorization and 
consent to the release of treatment 
records from Dr. J. Miller in Harrisburg, 
Pennsylvania, the private physician from 
whom he received treatment for a left 
shoulder condition in 1976. Then take 
necessary measures to obtain these 
records.          If the search for any 
identified records are unsuccessful, the 
RO/AMC must notify the Veteran and his 
representative of this in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.	After the above records have been 
associated with the file, schedule the 
Veteran for a VA orthopedic examination to 
determine the likely etiology of his 
claimed left shoulder disorder. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner 
initially indicate the current diagnosis 
of all disabilities affecting the left 
shoulder. The VA examiner should then 
opine whether the diagnosed 
disability(ies) is/are at least as likely 
as not (50 percent or greater probability) 
due to an incident of the Veteran's 
military service, to include based on his 
reported history of a repetitive lifting 
injury upon loading ammunition into field 
artillery equipment.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the in-service onset 
of symptoms, and his report of continuity 
of symptoms in the years following his 
separation from service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding that 
an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury but relied on 
the absence of evidence in the service 
medical records to provide a negative 
opinion).

The examiner should include in the 
examination report the rationale for all 
opinions expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

4.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claim for service connection for a 
left shoulder disorder based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


